Exhibit 10.2
 
 
PWCM MASTER FUND LTD.
SECURED PROMISSORY NOTE AND GUARANTEE
 
 September 30, 2014
 
FOR VALUE RECEIVED, Premier Exhibitions, Inc., a Florida corporation (the
“Maker”) hereby promises to pay to the order of PWCM Master Fund Ltd. (the
“Payee”), the principal sum of SEVEN MILLION U.S. DOLLARS ($7,000,000) together
with interest, in each case in the manner described herein.  Certain terms used
herein are defined in Annex A.
 
1.           Payments of Principal.  Subject to the acceleration provisions of
Section 8, all unpaid principal, fees and accrued and unpaid interest shall be
due and payable in full on March 31, 2015 (the “Maturity Date”).  The Maker
shall pay on the date hereof to the Payee, as fee compensation for the funding
of this Note, a closing fee in an amount equal to 3% of the stated principal
amount of this Note, payable to the Payee from the proceeds of this Note.
 
2.           Interest.  The unpaid principal amount of this Note shall accrue
interest on the basis of a 360 day year at 12% per annum, provided that upon the
occurrence and during the continuance of an Event of Default, at the option of
the Payee (other than with respect to an Event of Default under Section 7(e)
hereof, in which case it shall be automatic), the outstanding principal amount
of this Note and any accrued and unpaid interest and all other overdue amounts
shall each bear interest until paid at the stated rate plus 3% per
annum.  Accrued interest shall be payable (a) upon the payment or prepayment of
any principal owing under this Note (but only on the principal amount so paid or
prepaid), (b) on the last business day of each month and (c) on the Maturity
Date.
 
3.           Prepayments.  Immediately upon a Change of Control, the Maker shall
repay all unpaid principal at 102% of the principal amount outstanding plus all
accrued and unpaid interest thereon and all other amounts thereunder. In
addition, subject to the below, the Maker may at any time and from time to time
prepay any principal amount of this Note in whole or in part subject to the
below. Any repayment or prepayment, whether voluntary, mandatory, upon
acceleration, or otherwise made (i) on or prior to December 31, 2014 shall be
made at 102% of the principal amount thereof and (ii) after December 31, 2014
shall be made at 100% of the principal amount thereof.
 
4.           Payment Terms.  All payments of principal of, and interest upon,
this Note shall be made by the Maker to the Payee in cash in immediately
available funds in lawful money of the United States by wire transfer to the
bank account designated by the Payee in writing from time to time. All payments
under this Note shall be made to the Payee without withholding, defense,
set-off, counterclaim or deduction.  Payments and prepayments made to the Payee
by the Maker hereunder shall be applied first to expenses recoverable under
Section 13, then accrued interest and then to principal. If the due date of any
payment under this Note would otherwise fall on a day that is not a business
day, such due date shall be extended to the next succeeding business day, and
interest shall be payable on any principal so extended for the period of such
extension.
 
 
 

--------------------------------------------------------------------------------

 
5.           Guarantee.   The Guarantors hereby jointly and severally guarantee
to the Payee and its successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise, including amounts
that would become due but for the operation of the automatic stay under the
Debtor Relief Laws) of the Obligations.  The Guarantors hereby further jointly
and severally agree that if the Maker shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise, including amounts
that would become due but for the operation of the automatic stay under the
Debtor Relief Laws) any of the Obligations strictly in accordance with the terms
of any document or agreement evidencing any such Obligations, including in the
amounts, in the currency and at the place expressly agreed to thereunder,
irrespective of and without giving effect to any law, order, decree or
regulation in effect from time to time of the jurisdiction where the Maker, any
Guarantor or any other person obligated on any such Obligations is located, the
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. The obligations of the Guarantors under this Section
5 are primary, absolute and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of the Maker under this Note, or any substitution, release or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 5 that the obligations of the Guarantors hereunder shall be absolute and
unconditional, joint and several, under any and all circumstances and shall
apply to any and all Obligations now existing or in the future arising. The
guarantee in this Section 5 is a continuing guarantee and is a guaranty of
payment and not merely of collection, and shall apply to all Obligations
whenever arising.
 
6.           Security Grant.  As collateral security for the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of all
Obligations, each of the Obligors hereby pledges and grants to the Payee a
security interest in all of such Obligor’s right, title and interest in the
following property, assets and revenues, whether now owned by such Obligor or
hereafter acquired and whether now existing or hereafter coming into existence
(all of the property, assets and revenues described in this Section 6 being
collectively referred to herein as the “Collateral”):
 
(a)           all accounts, as-extracted collateral, chattel paper (whether
tangible or electronic), commercial tort claims, deposit accounts, documents,
equipment, financial assets, fixtures, general intangibles, goods, pledged
shares, instruments (including promissory notes), insurance, intellectual
property, inventory, investment property, letter-of-credit rights, , payment
intangibles, receivables and receivables records, securities, securities
accounts, security entitlements and software (as each such term is defined in
the UCC);
 
(b)           all other tangible and intangible property whatsoever; and
 
(c)           all proceeds of and to any of the Collateral,
 
provided that Collateral shall not include the Titanic Assets but in any event
the Collateral shall include any and all proceeds of the Titanic Assets and all
revenues, contracts and agreements arising out of the Titanic Assets, except
with respect to any such proceeds, revenues, contracts and agreements received
or entered into in violation of the Titanic Documents (such proceeds, revenues,
contracts and agreements being referred to as the “Titanic Proceeds and
Agreements”).
 
7.           Events of Default.  An “Event of Default” shall exist hereunder if
any one or more of the following events shall occur:
 
(a)           the Maker shall fail (i) to pay any principal or any portion
thereof when due, or (ii) to pay any interest or any portion thereof or any
other amount hereunder within three business days the same becomes due; or
 
 
2

--------------------------------------------------------------------------------

 
(b)           any Premier Party shall fail to perform or observe any term,
covenant or agreement to be performed or observed by it contained in Sections 10
or 11; or
 
(c)           any Obligor shall fail to perform or observe any other covenant or
agreement contained herein for ten days after notice thereof; or
 
(d)           any material representation or warranty of any Obligor made herein
or in connection herewith proves to have been materially incorrect when made or
reaffirmed; or
 
(e)           any Premier Party institutes or consents to any proceeding under
any bankruptcy laws relating to it or to all or any part of its property, or is
unable or admits in writing its inability to pay its debts as they mature, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any part of its property;
or any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of any Premier
Party, as applicable; or any proceeding under a Debtor Relief Law relating to
any Premier Party or to all or any part of its property is instituted without
its consent and remains undismissed for thirty (30) days from the commencement
of any such proceeding; or any judgment, writ, warrant of attachment or
execution or similar process is issued or levied against all or any material
part of its property and is not released, vacated or fully bonded within ten
calendar days after its issue or levy; or
 
(f)           (i) a judgment against any Premier Party is entered for the
payment of money exceeding $1,000,000 or (ii) a judgment against any Premier
Party is entered that could result in a Lien on any of its property; and, absent
procurement of a stay of execution, any such judgment (under clause (i) or (ii))
remains unbonded or unsatisfied for ten calendar days after the date of entry of
judgment, or in any event later than 60 days prior to the date of any proposed
sale thereunder; or
 
(g)           (i) failure of any Premier Party to pay when due any principal of
or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness under this Note) with an aggregate
principal amount of $1,000,000 or more, in each case beyond the grace period, if
any, provided therefor or (ii) breach or default by any Premier Party with
respect to any term of (1) one or more items of Indebtedness in the aggregate
principal amounts referred to in clause (i) above or (2) any loan agreement,
mortgage, indenture or other agreement relating to such Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or
 
(h)           (i) there shall occur any material damage to or loss of any
material portion of the Titanic Assets or (ii) there shall be any material
prohibition or material restriction on the ability of the Obligors to display or
exhibit the Titanic Assets other than as set forth in the Titanic Documents on
the date hereof, in each case that prevents PEM from operating exhibitions of
the Titanic Assets; or
 
(i)           there shall have occurred any condition or event that has or is
reasonably likely to have a Material Adverse Effect; or
 
 
3

--------------------------------------------------------------------------------

 
(j)           Samuel Weiser shall have been terminated or shall otherwise cease
to be employed by the Maker; or
 
(k)           any Obligor shall contest the validity or enforceability of any
part of this Note; or
 
(l)           there shall have occurred any “Event of Default” under and as
defined in the Pentwater Credit Opportunities Master Fund Ltd. Secured
Promissory Note and Guarantee dated the date hereof made by the Maker in favor
of Pentwater Credit Opportunities Master Fund Ltd.
 
8.           Remedies.  Upon the occurrence of any Event of Default specified in
Section 7(e) above, the principal amount of this Note together with any interest
thereon, all fees and all other Obligations (including the Prepayment Premium)
shall become immediately and automatically due and payable, without presentment,
demand, notice, protest or other requirements of any kind (all of which are
hereby expressly waived by the Maker).  Upon the occurrence and during the
continuance of any other Event of Default, the Payee may, by written notice to
the Maker, declare the principal amount of this Note together with any interest
thereon to be due and payable, and the principal amount of this Note together
with any such interest shall thereupon immediately become due and payable
without presentment, further notice, protest or other requirements of any kind
(all of which are hereby expressly waived by the Maker).  Following any such
demand, the Maker shall immediately pay to such holder all amounts due and
payable with respect to this Note. If an Event of Default shall have occurred
and is continuing the Payee shall have all of the rights and remedies with
respect to the Collateral of a secured party under the UCC (whether or not the
UCC is in effect in the jurisdiction where the rights and remedies are asserted)
and such additional rights and remedies to which a secured party is entitled
under the laws in effect in any jurisdiction where any rights and remedies
hereunder may be asserted, including the right, to the fullest extent permitted
by law, to exercise all voting, consensual and other powers of ownership
pertaining to the Collateral as if the Payee were the sole and absolute owner
thereof (and each Obligor agrees to take all such action as may be appropriate
to give effect to such right), in each case subject to the Payee’s compliance
with the Titanic Documents.  Notwithstanding the foregoing, the Payee’s exercise
of its rights and remedies with respect to the Titanic Proceeds and Agreement,
and the rights and obligations of any subsequent transferee (but not a pledgee)
of the RMST Shares, are governed by and subject to the terms and conditions of
the Titanic Documents.


If the Obligations are accelerated for any reason, including because of default,
sale, transfer or encumbrance (including that by operation of law or otherwise),
the Prepayment Premium will also be automatically due and payable regardless of
whether the Obligations were voluntarily or involuntarily prepaid, repaid, paid,
satisfied, distributed or discharged and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of the Payee’s lost profits as a result thereof.  Any
Prepayment Premium payable above shall be presumed to be the liquidated damages
sustained by the Payee as the result of the early termination and the Maker
agrees that it is reasonable under the circumstances currently existing.  THE
MAKER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW
WHICH PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT
PREMIUM OR DAMAGES IN CONNECTION WITH ANY SUCH VOLUNTARY OR INVOLUNTARY
ACCELERATION OF THIS NOTE, ANY RECISSION OF SUCH ACCELERATION, THE EARLIER
MATURITY OF THIS NOTE OR THE COMMENCEMENT OF ANY INSOLVENCY PROCEEDING OR OTHER
PROCEEDING PURSUANT TO ANY DEBTOR RELIEF LAWS, OR PURSUANT TO A PLAN OF
REORGANIZATION.  The Maker expressly agrees that: (A) the Prepayment Premium and
any discount on the loan provided for herein is reasonable and is the product of
an arm’s length transaction between sophisticated business people, ably
represented by counsel, (B) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(C) there has been a course of conduct between the Payee and the Maker giving
specific consideration in this transaction for such agreement to pay the
Prepayment Premium and (D) the Maker shall be estopped hereafter from claiming
differently than as agreed to in this paragraph.  The Maker expressly
acknowledges that its agreement to pay the Prepayment Premium to the Payee as
herein described is a material inducement to the Payee to accept this Note.
 
 
4

--------------------------------------------------------------------------------

 
9.           Obligors’ Representations.  Each Obligor represents and warrants to
the Payee as follows
 
(a)   General Representations. It is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has
full power and authority to execute, deliver and perform its obligations under
this Note.  It has duly authorized and taken all other appropriate action for
the execution, delivery and performance of this Note and any other document or
instrument delivered pursuant hereto or in connection herewith and the
consummation of the transactions provided for in this Note.  It has duly
executed and delivered this Note and this Note constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms except as
enforceability thereof may be limited by bankruptcy, insolvency, moratorium and
similar laws and by equitable principles, whether considered at law or in
equity.  Its execution and delivery of this Note, the performance of the
transactions contemplated by this Note and the fulfillment of the terms of this
Note will not (i) conflict with or violate any of its constitutive documents or
its contractual obligations, (ii) conflict with or violate any order, judgment
or decree of governmental authority binding on it, (iii) require any approval of
its equityholders or any approval or consent of any Person under any contractual
obligation of such Obligor, except for such approvals or consents which will be
obtained on or before the date hereof, or (iv) conflict with or violate any
applicable laws, or (v) result in or require the creation or imposition of any
Lien upon any of its properties or assets (other than any Liens created
hereunder).  It has duly obtained, effected or given all authorizations,
consents, licenses, orders or approvals of or registrations or declarations with
any governmental authority or any other Person required in connection with the
execution and delivery of this Note and the performance of the transactions
contemplated by this Note, and such authorizations, consents, licenses, orders
or approvals of or registrations or declarations are in full force and
effect.  There are no actions, suits or proceedings by or before any arbitrator
or governmental authority pending against or, to the knowledge of such Obligor,
threatened against or affecting any Premier Party (A) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (B) that involve this Note or the
transactions contemplated hereby.  It is not an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940.  None of
the reports, financial statements, certificates or other information furnished
by or on behalf of such Obligor in connection with this Note contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
(b)           Collateral Representations. It owns the Collateral purported to be
owned by it or otherwise has rights or the power to transfer rights in the
Collateral in which it purports to grant a security interest hereunder and no
Lien exists upon the Collateral other than (i) the security interest created or
provided for herein and (ii) Permitted Liens. The full and correct legal name,
type of organization, jurisdiction of organization and mailing address of each
Obligor are correctly set forth in Schedule 1.  Except as set forth in the
disclosures in the first six paragraphs of Item 1 of Part 1 of the Maker’s
Annual Report on Form 10-K for the fiscal year ended February 28, 2014, no
Obligor has been known by or used any other legal or fictitious name or been a
party to any merger or consolidation, or acquired all of the assets of any
Person, or acquired any of its property or assets out of such Obligor’s ordinary
course of  business.  Each Obligor has not (A) within the period of four months
prior to the date hereof, changed its location (as defined in Section 9-307 of
the UCC), (B) since January 28, 2009 changed its name, (C)  heretofore become a
“new debtor” (as defined in Section 9-102(a)(56) of the UCC) with respect to a
currently effective security agreement previously entered into by any other
Person, who is not an Obligor, or (D) changed its identity or corporate
structure.  The RMST Shares constitute and will constitute 100% of the issued
and outstanding Equity Interests of RMST and the Maker is and will at all times
while the Obligations are outstanding (other than contingent indemnity
obligations) be the sole holder of record and the legal and beneficial owner,
free and clear of all Liens, of the RMST Shares, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, the RMST Shares.  Schedule 2
correctly identifies the RMST Shares and the par value of the RMST Shares as of
the date hereof.  All certificates, agreements or instruments representing or
evidencing the RMST Shares have been delivered to the Payee in a suitable form
for transfer by delivery or accompanied by duly executed instruments of transfer
or assignment in blank.  The RMST Shares are duly authorized, validly existing,
fully paid and non-assessable, and none of the RMST Shares are or will be while
the Obligations are outstanding (other than contingent indemnity obligations)
subject to any contractual restriction, or any restriction under the
organizational documents of RMST, upon the pledge or, except as set forth in the
Titanic Documents, transfer, assignment, disposal or sale thereof.
 
 
5

--------------------------------------------------------------------------------

 
10.           Covenants.  Each Obligor covenants and agrees as provided in Annex
B.
 
11.           RMST Provisions.


(a)  Representations.  The Obligors represent and warrants to the Payee as
follows:
 
(i) the execution and delivery of this Note, the performance of the transactions
contemplated by this Note, and the fulfillment of the terms of this Note, will
not conflict with or violate any of the Titanic Documents or require any
approval of the U.S. District Court for the Eastern District of Virginia,
provided that any transfer, assignment (but not the pledge), disposal or sale of
the RMST shares is subject to the Titanic Documents;
 
(ii) RMST is the sole owner of the Titanic Assets and has and at all times will
have the sole rights and powers to transfer rights in the Titanic Assets subject
in all respect to the Titanic Documents, and no Lien exists upon the Titanic
Assets;
 
(iii) the location of each of the Titanic Assets is as described in Schedule 3;
 
(iv) there are no restrictions on the transfer, pledge, assignment, disposal or
sale of the Titanic Assets except as set forth in the Titanic Documents;
 
(v) each of the Titanic Documents is enforceable and in full force and effect in
all applicable United States jurisdictions;
 
(vi) all material documents entered into by RMST and all other material
documents entered into by any Obligor relating to the Titanic Assets are
described in Schedule 4 and (x) each such document is and shall remain while the
Obligations are outstanding (other than contingent indemnity obligations) in
full force and effect, (y) no defaults by any party exist thereunder, and (z)
there shall be no amendments, modifications or waivers thereto that are adverse
to the Payee in any material respect;
 
(vii) none of the Titanic Assets will be disposed, sold, assigned, pledged,
donated, transferred or, except in the ordinary course of business, licensed or
sublicensed while the Obligations are outstanding (other than contingent
indemnity obligations); and
 
 
6

--------------------------------------------------------------------------------

 
(viii) it is and shall remain in compliance with the Titanic Documents as in
effect on the date hereof
 
(b) Single Purpose.  RMST will take all steps necessary to continue its identity
as a separate legal entity and to make it apparent to other Persons that it is
an entity with assets and liabilities distinct from those of any other Person. 
Without limiting the generality of the foregoing and the other provisions of
this Note, RMST will comply with the special-purpose covenants set forth in
Annex C.
 
12.           Governing Law; Submission to Jurisdiction; Waiver of Jury Trial,
Etc.  This Note shall be governed by, and construed in accordance with, the law
of the State of New York.  The Obligors and the Payee hereby submit to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York state court sitting in New York City,
borough of Manhattan for the purposes of all legal proceedings arising out of or
relating to this Note or the transactions contemplated hereby.  This Note may be
executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original and all of which, taken together, shall constitute
one and the same Note.  Delivery of an executed counterpart of a signature page
to this Note by electronic transmission shall be as effective as delivery of an
original executed counterpart of this Note.  Section 11 shall survive the
termination of this Note.  EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES HERETO IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
13.           Expenses; Amendments; Notices.  The Maker shall pay on demand all
costs and expenses of the Payee (i) in connection with the negotiation,
preparation, administration, execution and delivery of this Note and any other
agreement in connection herewith, including filing fees, taxes, assessments,
reasonable attorney’s fees and expenses, (ii) in connection with each amendment,
forbearance, waiver, consent, refinancing, restructuring, reorganization
(including any fees (including attorneys’ fees) and costs incurred by the Payee
for any reason in respect of the bankruptcy of the Maker), enforcement or
attempted enforcement, and any matter related thereto, and in each case
including all reasonable out of pocket expenses of the Payee or the Payee’s
attorneys that are related thereto, and (iii) the reasonable fees and costs of
consultants, appraisers, accountants and the like engaged by the Payee in
respect of the Maker’s obligations hereunder.  The Maker shall reimburse, hold
harmless and indemnify the Payee and its directors, officer, employees, advisors
agents and affiliates from any and all loss, liability or legal or other expense
with respect to or resulting from this Note, except losses or damages resulting
from Payee’s own gross negligence or willful misconduct.  This Note may not be
changed, modified or terminated orally, but only by an agreement in writing
signed by the Obligors and the Payee.  All notices and other communications in
respect of this Note shall be given or made in writing at the address as shall
be designated by such party in a notice to the other party.  Except as otherwise
provided in this Note, all such communications shall be deemed to have been duly
given when transmitted by electronic transmission or personally delivered or, in
the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.
 
14.           Right of Setoff.  The Payee and each of its affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by the Payee or any
such affiliate to or for the credit or the account of any Obligor against any
and all of the obligations of such Obligor now or hereafter existing hereunder
to the Payee or, irrespective of whether or not the Payee shall have made any
demand hereunder and although such obligations of such Obligor may be contingent
or unmatured or are owed to a branch or office of the Payee different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of the Payee and its affiliates hereunder are in addition to other rights
and remedies (including other rights of setoff) that the Payee or its affiliates
may have.
 
 
7

--------------------------------------------------------------------------------

 
15.           Assignments.  The Payee may at any time assign all or a portion of
its rights and obligations under this Note without the prior written consent of
the Obligors.  From and after the effective date specified in each assignment
and assumption, the assignee thereunder shall be a party to this Note and, to
the extent of the interest assigned by such assignment and assumption, have the
rights and obligations of the Payee under this Note, and the Payee shall, to the
extent of the interest assigned by such assignment and assumption, be released
from its obligations under this Note (and, in the case of an assignment and
assumption covering all of the Payee’s rights and obligations under this Note,
the Payee shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 13 with respect to facts and circumstances occurring
prior to the effective date of such assignment.
 
16.           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Note in its entirety and not to any
particular provision hereof, (d) all references herein to Sections, Annexes and
Schedules shall be construed to refer to Sections, Annexes and Schedules of this
Note and (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, supplemented or
otherwise modified from time to time.
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Obligors have caused this Note to be executed and
delivered by their duly authorized officers, as of the date and year and at a
place first above written.
 

 
PREMIER EXHIBITIONS, INC.,
 
as the Maker
                   
By:
/s/ Samuel S. Weiser
   
Name:
Samuel S. Weiser
   
Title:
Executive Chairman
                   
PREMIER MERCHANDISING, LLC,
 
as an Obligor
                   
By:
/s/ Michael Little
   
Name:
Michael Little
   
Title:
Manager
           
RMS TITANIC, INC,
 
as an Obligor
                 
By:
/s/ Samuel S. Weiser
   
Name:
Samuel S. Weiser
   
Title:
President
           
PREMIER EXHIBITION MANAGEMENT LLC,
 
as an Obligor
           
By: Premier Exhibitions, Inc., its Managing Member
         
By:
/s/ Michael Little
    Name:
Michael Little
   
Title:
Chief Financial Officer
           
ARTS AND EXHIBITIONS INTERNATIONAL, LLC,
 
as an Obligor
           
By: Premier Exhibition Management LLC, its Managing Member
         
By:
/s/ John Norman
   
Name:
John Norman
   
Title:
President
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
PAYEE:
   
PWCM MASTER FUND LTD.
         
By Pentwater Capital Management LP
         
By:
/s/ Neal Nenadovic
   
Name:
Neal Nenadovic
   
Title:
Chief Financial Officer
 



 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Annex A
 
Definitions.  The following capitalized terms, when used in this Note, shall
have the following meanings:
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“BofA” means Bank of America, N.A.
 
“BofA LC” means that certain Letter of Credit having a face amount of $800,000,
issued by BofA  in connection with the Agreement of Lease dated as of April 9,
2014 between Premier Exhibitions, Inc. and 417 Fifth Ave Real Estate LLC, for
the benefit of 417 Fifth Ave Real Estate LLC, and secured by the BofA LC
Account.
 
“BofA LC Account” means the deposit account maintained by the Maker at BofA as
collateral for the BofA LC.
 
“Cash” means money, currency or a credit balance in any demand or deposit
account.
 
“Change of Control” means (i) the Maker shall cease to directly beneficially own
and control 100% on a fully diluted bases of the economic and voting interest in
the Equity Interests of RMST, (ii) any person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the date hereof,
but excluding any employee benefit plan of such person and its subsidiaries and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) shall have acquired beneficial ownership
(within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act as in effect on
the Closing Date) of Equity Interests of the Maker representing more than 35% of
the voting interests represented by the issued and outstanding Equity Interests
of the Maker (determined on a fully diluted basis but not giving effect to
contingent voting rights that have not yet vested), and (iii) PEM shall cease to
have the exclusive right to exhibit the Titanic Assets.
 
“Controlled Account” means a deposit account maintained by an Obligor at BofA
that is subject to a deposit account control agreement in favor of Pentwater
Credit Opportunities Master Fund Ltd.
 
“Debtor Relief Law” means the Bankruptcy Reform Act of 1978, codified as 11
U.S.C. §§101 et seq, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
 
Annex A - 1

--------------------------------------------------------------------------------

 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Excluded Accounts” means (i) each zero-balance account maintained by an Obligor
at BofA, (ii) the Titanic Reserve Account and (iii) the BofA LC Account.
 
“Excluded Subsidiary” means each of Premier Exhibitions International, LLC,
Exhibitions International, LLC, Premier Exhibitions NYC, Inc., PRXI
International Holdings CV, RMS Titanic (UK) Ltd. and Premier Exhibitions (UK)
Ltd.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
 “Guarantors” means each of the signatories hereto other than the Maker and each
person that has executed a joinder to this Note pursuant to clause (g) of Annex
B.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all capital lease obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Equity Interests, any purchase option, call or similar right
of a third party with respect to such Equity Interests.
 
“Liquidity” means the aggregate amount of unrestricted cash and cash equivalents
held at such time by the Obligors.
 
“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) of the Maker and its Subsidiaries
taken as a whole, (ii) the ability of any Obligor to fully and timely perform
its Obligations, (iii) the legality, validity, binding effect or enforceability
against an Obligor of this Note, or (iv) the rights, remedies and benefits
available to, or conferred upon, the Payee under this Note.
 
 
Annex A - 2

--------------------------------------------------------------------------------

 
“Obligations” means, collectively, (a) in the case of the Maker, all obligations
of the Maker under this Note to pay principal, fees and interest (including
default interest and the Prepayment Premium) on this Note and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing by the Maker to the Payee, and (b) in the case of the
Guarantors, all obligations of the Guarantors in respect of its guarantee under
Section 5 and all other obligations of the Guarantors under this Note and (c) in
the case of each of the foregoing, including all interest thereon and expenses
related thereto, including any interest or expenses accruing or arising after
the commencement of any case under any Debtor Relief Law (whether or not such
interest or expenses are enforceable, allowed or allowable as a claim in whole
or in part in such case).
 
“Obligors” means the Maker and the Guarantors.
 
“PEM” means Premier Exhibitions Management LLC, a Florida limited liability
company.
 
“Permitted Investments” means (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof and (b) investments in
certificates of deposit, banker’s acceptances and time deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any State thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000;
 
 “Permitted Liens” means, with respect to any person: (a) Liens arising by
operation of law which were incurred in the ordinary course of business,
including carriers’, warehousemen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and which (i) do not in the
aggregate materially detract from the value of the property subject thereto or
materially impair the use thereof in the operations of the business of such
person or (ii) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
property subject to such Liens and for which adequate reserves have been made if
required in accordance with generally accepted accounting principles; (b)
pledges or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other similar social security
legislation; (c) Liens securing taxes, assessments and other governmental
charges, the payment of which is not yet due or is being contested in good faith
by appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by generally accepted accounting principles shall have been made; and (d) Liens
securing any extension, renewal, replacement or refinancing of an indebtedness
secured by a Lien permitted by this Note.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.
 
“Premier Party” means each Obligor and each Excluded Subsidiary.
 
“Prepayment Premium” means any additional fees above the principal amount to be
paid pursuant to Section 3.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any of the
Obligors or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.
 
 
Annex A - 3

--------------------------------------------------------------------------------

 
“RMST” means RMS Titanic, Inc., a Florida corporation.
 
“RMST Shares” means all of the Equity Interests in RMST issued by RMST.
 
“SEC” means the Securities and Exchange Commission of the United States.
 
 “Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
 
“Titanic Assets” means (a) the Titanic Collections, as defined in the Revised
Covenants and Conditions set forth in the 2010 Opinion, and related supporting
documentation and intellectual property owned by RMST, and (b) the Titanic
Reserve Account.
 
“Titanic Documents” means (i) the Opinion issued by the United State District
Court for the Eastern District of Virginia with respect to Action No. 2:93cv902,
dated as of August 12, 2010 (the “2010 Opinion”); (ii) the Order issued by the
United State District Court for the Eastern District of Virginia with respect to
Action No. 2:93cv902, dated as of August 15, 2011; (iii) the Revised Covenants
and Conditions for the Future Disposition of Objects Recovered from the R.M.S.
Titanic by R.M.S. Titanic, Inc. pursuant to an in specie salvage award granted
by the United States District Court for the Eastern District of Virginia, dated
as of August 15, 2011 and (iv) the Process Verbal, issued on October 12, 1993 by
the Maritime Affairs Administrator for the Ministry of Equipment Transportation
and Tourism, French Republic to Titanic Ventures Limited Partnership, together
with the letter of intent of Titanic Ventures Limited Partnership dated
September 22, 1993.
 
“Titanic Reserve Account” means that certain trust reserve account established
by RMST pursuant to Article V, Section D of the Revised Covenants and Conditions
set forth in the 2010 Opinion.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
 


 


 


 


 
Annex A - 4

--------------------------------------------------------------------------------

 
Annex B
 
Each Obligor covenants and agrees as follows:
 
(a) Indebtedness.  The Maker will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:
 
(i)  Indebtedness created hereunder;
 
(ii)  Indebtedness existing on the date hereof and set forth in Schedule 5 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;
 
(iii)  Indebtedness with respect to the BofA LC in an aggregate amount not to
exceed $800,000 at any time;
 
(iv)  Indebtedness of any Obligor to any other Obligor; and
 
(v)  other unsecured Indebtedness in an aggregate principal amount not exceeding
$250,000 at any time outstanding.
 
(b) Liens.  The Maker will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
 
(i)  Permitted Liens;
 
(ii)  Liens on cash collateral in an aggregate amount not to exceed $800,000 in
the aggregate at any time securing potential reimbursement obligations in
respect of the BofA LC permitted pursuant to clause (a)(iii) of this Annex B;
and
 
(iii)  Liens on the Titanic Reserve Account to the extent required by the
Revised Conditions and Covenants set forth in the 2010 Opinion.
 
(c) Fundamental Changes.  The Maker will not, and will not permit any Subsidiary
to, merge into or consolidate with any other Person (other than an Obligor,
provided that this exclusion shall not apply to RMST), or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any substantial part of its assets (other than to an Obligor, provided that this
exclusion shall not apply to RMST), or all or substantially all of the stock of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve.
 
(d) Investments, Loans, Advances, Guarantees and Acquisitions.  The Maker will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not an Obligor prior
to such merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except Permitted Investments and investments by the Maker existing on the date
hereof in the capital stock of its Subsidiaries.
 
 
Annex B - 1

--------------------------------------------------------------------------------

 
(e) Restricted Payments.  The Maker will not, and will not permit any of its
Subsidiaries other than Excluded Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, except Subsidiaries
may declare and pay dividends ratably with respect to their Equity Interests.
 
(f) Transactions with Affiliates.  The Maker will not, and will not permit any
of its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Maker or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties and transactions between or
among the Maker and its Subsidiaries not involving any other Affiliate.
 
(g) Additional Subsidiaries; Further Assurances.
 
(i) The Maker shall cause each Subsidiary other than an Excluded Subsidiary to
become a Guarantor and Obligor under this Note by executing and delivering to
the Payee a joinder to this Note in form and substance reasonably satisfactory
to the Payee.  Each Obligor shall promptly from time to time give, execute,
deliver, file, record, authorize or obtain all such financing statements,
continuation statements, notices, instruments, documents, agreements or consents
or other papers as may be necessary or, in the judgment of the Payee, desirable
to create, preserve, perfect, maintain the perfection of or validate the
security interest granted pursuant hereto or to enable the Payee to exercise and
enforce its rights hereunder with respect to such security interest, provided
that the Maker shall not be required to establish control of the Excluded
Accounts in favor of the Payee to the extent permitted in clause (i) of this
Annex C.  No Obligor shall (A)  file or suffer to be on file, or authorize or
permit to be filed or to be on file, in any jurisdiction, any financing
statement or like instrument with respect to any of the Collateral in which the
Payee is not named as the sole secured party or (B) cause or permit any Person
other than the Payee to have “control” (as defined in Section 9-104, 9-105,
9-106 or 9-107 of the UCC) of any deposit account or investment property
constituting part of the Collateral.
 
(ii) If an Event of Default shall have occurred and be continuing, all dividends
and other distributions on any pledged shares (including the RMST Shares) shall
be paid directly to the Payee and retained by it as part of the
Collateral.  Each Obligor hereby expressly authorizes and instructs each issuer
of any pledged shares (including RMST in respect of the RMST Shares) pledged
hereunder to (A) comply with any instruction received by it from the Payee that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Note, without any other or
further instructions from such Obligor, and (B) pay any dividend or other
payment with respect to any pledged shares directly to the Payee.  Without
limiting any rights or powers granted by this Note to the Payee while no Event
of Default has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default, other than with respect to the Titanic
Assets or actions governed by the Titanic Documents, the Payee is hereby
appointed the attorney-in-fact of each Obligor for the purpose of carrying out
the provisions of this Note and taking any action and executing any instruments
that the Payee may deem necessary or advisable to accomplish the purposes, which
appointment as attorney-in-fact is irrevocable and coupled with an
interest.  Without limiting the generality of the foregoing, so long as the
Payee shall be entitled under this Note to make collections in respect of the
Collateral, the Payee shall have the right and power to receive, endorse and
collect all checks made payable to the order of any Obligor representing any
dividend, payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same.
 
(h) Minimum Liquidity. The Maker shall not, and shall not permit its
Subsidiaries to, permit Liquidity at any time to be lower than $2,000,000.
 
 
Annex B - 2

--------------------------------------------------------------------------------

 
(i) Cash Management.  All Cash of the Obligors shall be maintained at all times
in a Controlled Account, provided that (1) each Excluded Account shall not be
subject to the foregoing requirement so long as Cash in each such Excluded
Account (other than the Titanic Reserve Account and the BofA LC Account) is
swept into a Controlled Account at the end of each business day, provided
further that no additional amounts shall be deposited into the Titanic Reserve
Account or the BofA LC Account, except with respect to the Titanic Reserve
Account as required by Article V, Section D, Clause 2 of the Revised Covenants
and Conditions set forth in the 2010 Opinion.
 
(j) UCC Termination. The Maker shall promptly, and in any event within 30 days
after the date hereof, terminate the UCC-1 financing statement filed by
Worldwide Licensing & Merchandising, Inc. against the Maker in Florida.
 
(k) Deposit Account Control Agreement. The Maker shall use its best efforts to
obtain a deposit account control agreement in favor of Pentwater Credit
Opportunities Master Fund Ltd. within 15 days from the date hereof over any
deposit accounts maintained by the Maker at BofA that are not Excluded Accounts.
 
 
 
 
 


 
 
Annex B - 3

--------------------------------------------------------------------------------

 
Annex C
 
RMST shall:


 (a)  Maintain accurate and appropriately detailed books, financial records and
accounts, including bank accounts and custodian and other securities safekeeping
accounts, that are separate and distinct from those of any other person;


(b)  Maintain its books, financial records and accounts (including inter-entity
transaction accounts) in a manner so that it will not be difficult or costly to
segregate, ascertain or otherwise identify its assets and liabilities;


(c)  Not commingle any of its assets, funds, liabilities or business functions
with the assets, funds, liabilities or business functions of any other Person;


(d)  Observe all appropriate corporate procedures and formalities;


(e)  Not enter into any guaranty of, or otherwise become liable for, or pledge
its assets to secure, the liabilities, debts or obligations of any other Person
(except pursuant to this Note);


(f) Not create, incur, assume or permit to exist any Indebtedness or create,
incur, assume or permit to exist any Liens, in each case except for Indebtedness
and Liens under this Note;


(g)  Hold itself out as separate and distinct from any other Person and not
identify itself as a division or department of any other Person;


(h)  Ensure that decisions with respect to its business and daily operations
shall be independently made (although the individual making any particular
decision may also be an employee, officer or director of any one or more of its
Affiliates) and shall not be dictated by its Affiliates;


(i)  Maintain separate annual financial statements prepared in accordance with
GAAP showing its assets and liabilities separate and distinct from those of any
other person; and


(j)  Not make any loans or investments to any Person or buy or hold any
indebtedness or other obligations issued by any other person.




 


 
 
Annex C - 1

--------------------------------------------------------------------------------

 
Schedule 1
 
Legal Names of Obligors
 
Legal Name of Obligor
Type of Entity
Jurisdiction of
Organization
Mailing Address
Premier Exhibitions, Inc.
Corporation
Florida
3340 Peachtree Rd NE Suite 900
Atlanta, Georgia 30326
 
RMS Titanic, Inc.
Corporation
Florida
3340 Peachtree Rd NE Suite 900
Atlanta, Georgia 30326
 
Premier Exhibition Management LLC
Limited Liability
Company
Florida
3340 Peachtree Rd NE Suite 900
Atlanta, Georgia 30326
 
Arts and Exhibitions International, LLC
Limited Liability
Company
Florida
3340 Peachtree Rd NE Suite 900
Atlanta, Georgia 30326
 
Premier Merchandising, LLC
Limited Liability
Company
Delaware
3340 Peachtree Rd NE Suite 900
Atlanta, Georgia 30326
 

 
 
 
 
 
Schedule 1 - 1

--------------------------------------------------------------------------------

 
Schedule 2
 
RMST Shares
 
 
Pledgor
Name of
Subsidiary
 
Shares
 
Certificate
Number
Par Value
 
Premier Exhibitions, Inc.
 
RMS Titanic, Inc.
10,000
1
0.0001

 
 
 
 
 
 
 
 
 
 
 
 
Schedule 2 - 1

--------------------------------------------------------------------------------

 
Schedule 3
 
Location of Titanic Assets
 
Permanent Locations
·
Titanic the Artifact Exhibition: 7324 International Drive, Orlando, FL 32819,
United States

·
Premier Exhibition Center: 7711 Beach Blvd., Buena Park, CA 90620, United States

·
Titanic the Artifact Exhibition within The Luxor Hotel and Casino, 3900 Las
Vegas Blvd South, Las Vegas, NV 89119, United States



Traveling Exhibitions (As of 9.17.14)
·
Brussels Expo, Brussels, Belgium
Through November 30, 2014

·
Technic Museum Speyer, Speyer, Germany
December 20, 2014  June 28, 2014

·
Imagination Station, Toledo, OH 43604, United States
Through September 21, 2014

·
Palexpo Opus One/Encore B, Geneva, Switzerland,
October 10, 2014 – February 1, 1014

·
Periage Grandi Eventi, Torino Italy
February 28, 2015 – August 2, 2015

·
Discovery Park of America, Union City TN
January 31, 2015 – May 3, 2015



Artifacts on Loan Agreement
Titanica at the Ulster Folk & Transport Museum, Belfast, Ireland


Conservation Warehouse


On Deposit in Bank
c/o McGuire Woods, Norfolk, Virginia
 
 
 
Schedule 3 - 1

--------------------------------------------------------------------------------

 
Schedule 4
 
Material Agreements of RMST
 
Material Agreements related to Titanic Assets
 
Name of Document
Parties
Date
Intercompany Agreement
Premier Exhibitions, Inc.
RMS Titanic, Inc.
March 1, 2012
Restated Intercompany Services and Exhibition Touring Rights License Agreement
Premier Exhibition Management LLC
RMS Titanic, Inc.
March 1, 2012
Binding Deal Memo for “Titanic…The Artifact Exhibition”
Premier Exhibition Management LLC
Discovery Park of America, Inc.
September 8, 2014
Binding Deal Memo for “Titanic…The Artifact Exhibition”
Premier Exhibition Management LLC
Historiches Museum der Pfalz Speyer
February 13,2014
Binding Deal Memo for “Titanic…The Artifact Exhibition”
Premier Exhibition Management LLC
Fire-Starter SA, Belgium
July 11, 2014
Binding Deal Memo for “Titanic…The Artifact Exhibition
Premier Exhibition Management LLC
Opus One S.A., Switzerland
May 2, 2014
Binding Deal Memo for “Titanic…The Artifact Exhibition”
Premier Exhibition Management LLC
Toledo Science Center d/b/a Imagination Station
October 10, 2012
Amendment of
“Titanic…The Artifact Exhibition” Binding Deal Memo
Premier Exhibition Management LLC
Toledo Science Center d/b/a Imagination Station
December 19, 2013
Second Amendment of
“Titanic…The Artifact Exhibition” Binding Deal Memo
Premier Exhibition Management LLC
Toledo Science Center d/b/a Imagination Station
March 19, 2014
Non-Binding Term Sheet for Titanic: the Artifact Exhibition
Premier Exhibition Management LLC
Perlage Grandi Eventi
July 7, 2014



 
 
 

 
 
Schedule 4 - 1

--------------------------------------------------------------------------------

 
Schedule 5
 
Existing Indebtedness
 
·
Revenue Payment Agreement, entered into as of April 17, 2014, by and between AEG
Live LLC and Premier Exhibition Management LLC.  Premier pays AEG different
percentage royalties on various exhibitions through April 20, 2017.



·
Purchase note in connection with the acquisition of the Orlando exhibition, in
the amount of $183,000, due in December 2015 and payable by the Maker.



·
Capital leases of the Maker totaling $83,000 due between June, 2015 and Sept,
2017.



·
Indebtedness of the Maker, if any, under the Agreement of Lease dated as of
April 9, 2014 between the Maker and 417 Fifth Ave Real Estate LLC.


 
 
 
 
 
 
 
 
 
 
Schedule 5 - 1

--------------------------------------------------------------------------------